


EXHIBIT 10.58


FORM OF
VOTING AND SUPPORT AGREEMENT
THIS VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of             ,
is being entered into by and among Micron Technology B.V., a company
incorporated and in existence under the laws of The Netherlands (“Parent”),
Micron Semiconductor Taiwan Co. Ltd., a company incorporated and in existence
under the laws of the Republic of China (the “ROC”) (“Buyer”),
                    , a company incorporated and in existence under the laws of
the ROC (“NTC” or “Shareholder”), Numonyx Holdings B.V., a company incorporated
and in existence under the laws of The Netherlands (“NNH”) and Micron
Semiconductor B.V., a company incorporated and in existence under the laws of
The Netherlands (“MNL”).
RECITALS
WHEREAS, it is proposed that Buyer will implement a 100% share swap pursuant to
Article 29 of the ROC Enterprise Mergers and Acquisitions Act (the “M&A Act”)
with Inotera Memories, Inc., a company incorporated and in existence under the
laws of the ROC (“Company”), whereby Buyer will acquire 100% of the issued and
outstanding shares (the “Shares”) of the Company (such transaction, the “Share
Swap”);
WHEREAS, as a condition to the willingness of Buyer to further pursue the Share
Swap, Shareholder agrees to vote its Sale Shares (as defined in Section 3.2) and
support the Share Swap on the terms and conditions set forth herein and in that
certain Framework Agreement by and among Parent, Buyer and the Company dated as
of the date hereof (the “Framework Agreement”);
WHEREAS, as a further condition to the willingness of Buyer to further pursue
the Share Swap, Shareholder agrees to take certain actions to assure the
continued provision of certain services currently being provided by Shareholder
and certain of its Affiliates and related Persons to the Company;
WHEREAS, for the limited purposes of Section 2.1 and Section 2.2, each of NNH
and MNL also agrees to vote its Shares and support the Share Swap in accordance
with Section 2.1 and Section 2.2; and
WHEREAS, the parties hereto desire to make certain representations, warranties,
covenants and agreements in connection with the Share Swap and the other matters
as specified herein.
AGREEMENT
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, Parent, Buyer and the Shareholder hereby agree, and each
of NNH and MNL, for the limited purposes of Section 2.1 and Section 2.2, agrees,
as follows:
ARTICLE I
DEFINITIONS


Section 1.1    Certain Definitions. For purposes of this Agreement:


“Affiliate” of any Person means any other Person that, at the time of
determination, directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with, such first Person.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York, U.S.A., Amsterdam, The Netherlands or Taipei, Taiwan are
authorized by Law or executed order to be closed.
“control” (including the terms “controlled,” “controlled by” and “under common
control with”) means the possession, directly or indirectly or as trustee or
executor, of the power to direct or cause the direction of the management
policies of a Person, whether through the ownership of stock, as trustee or
executor, by contract or credit arrangement or otherwise.
“Definitive Agreement” has the meaning ascribed thereto in the Framework
Agreement.
“Governmental Entity” means any governmental or regulatory (including stock
exchange) authority, agency, court, commission or other governmental body.

1

--------------------------------------------------------------------------------




“Law” means any statute, law, ordinance, rule, regulation, order, judgment or
decree.
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including any
Governmental Entity.
Section 1.2    Interpretation.


When a reference is made in this Agreement to a Section, Article or Exhibit,
such reference shall be to a Section, Article or Exhibit of this Agreement
unless otherwise indicated. The table of contents and headings contained in this
Agreement or in any Exhibit are for convenience of reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. All
words used in this Agreement will be construed to be of such gender or number as
the circumstances require. Any capitalized terms used in any Exhibit but not
otherwise defined therein shall have the meaning set forth in this Agreement.
All Exhibits annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth herein. The words “include,”
“includes” and “including” and words of similar import when used in this
Agreement will mean “include, without limitation,” “includes, without
limitation” or “including, without limitation,” unless otherwise specified.
ARTICLE II
VOTING


Section 2.1    Agreement to Vote at Board Meetings.


From and after the date hereof and until this Agreement terminates pursuant to
Section 7.1 hereof, at any meeting of the board of directors of the Company,
whenever called, relating to any proposed action with respect to any matter
relevant to the transactions contemplated by this Agreement and/or the Framework
Agreement (or Definitive Agreement, as the case may be), each of Shareholder,
NNH and MNL shall, or shall cause its representatives on the board of directors
of the Company to, appear at each such board meeting or otherwise to be counted
as present thereat for purposes of calculating a quorum, and vote affirmatively
in favor of and to approve such matter unless and only to the extent that
Shareholder, NNH or MNL, or any representative of Shareholder, NNH or MNL, as
the case may be, at such board meeting is mandatorily required by applicable Law
to recuse itself from voting at such board meeting. Notwithstanding the
foregoing, none of Shareholder, NNH or MNL shall be required to vote in favor of
or approve any matter that (x) would result in a change of the form of
Consideration (as defined in the Framework Agreement) or an adverse change of
the amount of Consideration or (y) would reasonably be expected to have an
adverse impact on such holder of Shares that is disproportionately adverse to
such holder as compared to the other holders of Shares.
Section 2.2    Agreement to Vote at Shareholders’ Meetings.


From and after the date hereof and until this Agreement terminates pursuant to
Section 7.1 hereof, at any meeting of the shareholders of the Company, whenever
called, relating to any proposed action with respect to the Share Swap or any
matter relevant to the transactions contemplated by this Agreement and/or the
Framework Agreement (or Definitive Agreement, as the case may be), each of
Shareholder, NNH and MNL shall, or shall cause its representatives to, appear at
each such shareholders’ meeting or otherwise to be counted as present thereat
for purposes of calculating a quorum, and vote affirmatively in favor of and
approve such matter unless and only to the extent that Shareholder, NNH or MNL,
or any representative of Shareholder, NNH or MNL, as the case may be, at such
shareholders’ meeting is mandatorily required by applicable Law to recuse itself
from voting at such shareholders’ meeting. Notwithstanding the foregoing, none
of Shareholder, NNH or MNL shall be required to vote in favor of or approve any
matter that (x) would result in a change of the form of Consideration (as
defined in the Framework Agreement) or an adverse change of the amount of
Consideration or (y) would reasonably be expected to have an adverse impact on
such holder of Shares that is disproportionately adverse to such holder as
compared to the other holders of Shares.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER


Shareholder represents and warrants to Parent and Buyer as follows:
Section 3.1    Organization; Power; Authorization.


(a)    Shareholder (i) is a corporation or other entity validly existing and in
good standing (with respect to jurisdictions that recognize such concept) under
the Laws of the jurisdiction of its incorporation or organization, (ii) has all
requisite corporate power and authority to own, lease and operate its properties
and assets and to carry on its business as now being conducted, and (iii) is
duly qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership, leasing or
operation of its properties makes such qualification or licensing necessary,
except for any such failures

2

--------------------------------------------------------------------------------




as could not reasonably be expected, either individually or in the aggregate, to
materially impair the ability of the Shareholder to perform the Shareholder’s
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis.


(b)    This Agreement has been duly executed and delivered by the Shareholder
and, assuming the due authorization, execution and delivery by Parent, Buyer,
NNH and MNL, constitutes a valid and binding obligation of the Shareholder,
enforceable in accordance with its terms (except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar Laws affecting the enforcement of creditors’ rights
generally or by general principles of equity).


Section 3.2    Ownership.


As of the date hereof, the number of the Shares beneficially owned by the
Shareholder is specified in Exhibit A to this Agreement. Such Shares are, and
any additional Shares and any options to purchase Shares acquired by the
Shareholder after the date hereof (collectively referred to as the “Sale
Shares”) will be owned beneficially by the Shareholder. As of the date hereof,
the Sale Shares set forth on Exhibit A to this Agreement constitute all of the
Shares held of record, beneficially owned by or for which voting power or
disposition power is held or shared by the Shareholder. The Shareholder has and
will have at all times through the termination of this Agreement sole voting
power, sole power of disposition, sole power to issue instructions with respect
to the matters set forth in Article II hereof, and sole power to agree to all of
the matters set forth in this Agreement, in each case with respect to all of the
Sale Shares at all times, with no limitations, qualifications or restrictions on
such rights, subject to applicable Laws and the terms of this Agreement. The
Shareholder has good title to the Sale Shares, free and clear of any liens, and
the Shareholder will have good title to such Sale Shares and any additional
Shares and options to purchase Shares acquired by the Shareholder after the date
hereof and prior to the termination of this Agreement, free and clear of any
liens.
Section 3.3    No Violation.


The execution and delivery of this Agreement by the Shareholder does not, and
the performance by the Shareholder of its obligations under this Agreement will
not, (i) conflict with or violate any Law applicable to the Shareholder or by
which any of their assets or properties is bound, or (ii) conflict with, result
in any breach of or constitute a default (or an event that with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or require payment
under, or result in the creation of any lien on the properties or assets of the
Shareholder pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which the Shareholder is a party or by which the Shareholder or any of the
Shareholder’s assets or properties is bound, except for any of the foregoing as
could not reasonably be expected, either individually or in the aggregate, to
materially impair the ability of the Shareholder to perform the Shareholder’s
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF
PARENT AND BUYER


Parent and Buyer represents and warrants to the Shareholder as follows:
Section 4.1    Organization; Power.


Each of Parent and Buyer (i) is a corporation duly formed, validly existing and
in good standing (with respect to jurisdictions that recognize such concept)
under the Laws of the jurisdiction of its incorporation or organization, (ii)
has all requisite corporate power and authority to own, lease and operate its
properties and assets and to carry on its business as now being conducted and
(iii) is duly qualified or licensed to do business and is in good standing in
each jurisdiction in which the nature of its business or the ownership, leasing
or operation of its properties makes such qualification or licensing necessary,
except for any such failures that individually or in the aggregate, have not
had, and would not reasonably be expected to impair its ability to perform its
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis.
Section 4.2    Authorization.


This Agreement has been duly executed and delivered by Parent and Buyer and,
assuming the due authorization, execution and delivery by the Shareholder,
constitutes a legal, valid and binding obligation of each of Parent and Buyer,
enforceable against such party in accordance with its terms (except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar Laws affecting the enforcement of
creditors’ rights generally or by general principles of equity).

3

--------------------------------------------------------------------------------




ARTICLE V
COVENANTS


Section 5.1    Restrictions on Transfer.


Shareholder hereby agrees, while this Agreement is in effect, and except as
expressly contemplated hereby and except for any sale or transfer in the Share
Swap, not to sell, transfer, pledge, encumber, assign, distribute, gift or
otherwise dispose of (collectively, a “Transfer”) or enter into any contract,
option or other arrangement or understanding with respect to any Transfer
(whether by actual disposition or effective economic disposition due to hedging,
cash settlement or otherwise) of, any of the Sale Shares, any additional Shares
and options to purchase Shares acquired beneficially or of record by the
Shareholder after the date hereof, or any interest therein. Shareholder agrees,
while this Agreement is in effect, to notify Parent and Buyer promptly in
writing of the number of any additional Shares, any options to purchase Shares
or other securities of the Company acquired by the Shareholder, if any, after
the date hereof.
Section 5.2    No Solicitation; Other Offers.


Shareholder hereby agrees to comply with the obligations imposed on the
Company’s Representatives pursuant to Section 6.3 (Acquisition Proposals) of the
Framework Agreement (and to the same obligations as and when such are reflected
in the Definitive Agreement) as if a party thereto.
Section 5.3    No Exercise of Appraisal Rights.


Shareholder agrees not to exercise any appraisal rights or dissenters’ rights in
respect of its Sale Shares which may arise with respect to the Share Swap.
Section 5.4    Notification of Certain Matters.


Parent and Buyer, on the one hand, and the Shareholder, on the other hand, shall
promptly notify each other of the discovery of any inaccurate, untrue,
incomplete representations and warranties set forth in Articles III and IV;
provided, however, that the delivery of any notice pursuant to this Section 5.4
shall not (i) cure any breach of, or non-compliance with, any other provision of
this Agreement or (ii) limit the remedies available to the party sending or
receiving such notice.
Section 5.5    Confidentiality.


(a)    Except as contemplated by the Framework Agreement (or Definitive
Agreement, as the case may be) or as otherwise required by Law, no disclosure
(whether or not in response to an inquiry) of the subject matter of this
Agreement or the Framework Agreement (or Definitive Agreement, as the case may
be) shall be made prior to the Share Swap Record Date by the Shareholder
(including any Representatives of the Shareholder) (other than disclosures to
managers, advisors or equity holders of the Shareholder on a need to know basis
in connection with the approval of the Framework Agreement (and Definitive
Agreement, if applicable) and the transactions contemplated thereby) unless
approved by Buyer prior to such disclosure. Notwithstanding the immediately
preceding sentence, in the event that the Shareholder is required by Law to make
any such disclosure, the Shareholder may make such disclosure; provided that the
Shareholder shall notify Buyer prior to making such disclosure, shall use its
commercially reasonable efforts to give Buyer an opportunity (as is reasonable
under the circumstances) to comment on such disclosure, and shall make only such
disclosure as it is legally obligated to disclose.


(b)    Notwithstanding anything in the Framework Agreement (or Definitive
Agreement, if applicable) to the contrary, Shareholder consents to and
authorizes the publication and disclosure Parent, Buyer and their Affiliates of
Shareholder’s identity and holding of Sale Shares, the nature of its commitments
and obligations under this Agreement (including, for the avoidance of doubt, the
disclosure of this Agreement) and any other information, in each case, that
Buyer reasonably determines is required to be disclosed by applicable Law in any
press release or any other disclosure documents in connection with the Share
Swap and the transactions contemplated by the Framework Agreement (or, if
applicable, the Definitive Agreement), provided, that Parent or Buyer shall use
commercially reasonable efforts to give notice (as is reasonable under the
circumstances) to Shareholder prior to making such disclosure.



4

--------------------------------------------------------------------------------




ARTICLE VI
PROVISION OF SUPPORT SERVICES


Section 6.1    Support Services.


Shareholder shall, and shall use its reasonable best efforts to cause its
Affiliates and other related Persons that currently provide services to the
Company (each such Person, including Shareholder, a “Service Provider” and,
without limiting the generality of the foregoing, each of the following shall be
deemed a Service Provider: Nan Ya Plastics Corporation, Hwa-Ya Power
Corporation, Formosa Technologies Corporation, and Formosa Sumco Technology
Corporation) to, continue to provide such services to the Company following the
Share Swap Record Date on terms pursuant to existing agreements relating to such
services (or on current terms and practices if such services are provided
without any written agreement), subject to changes in accordance with such
existing agreements, provided, that in all cases if the terms of existing
agreements are to be amended or if new agreements for such services are to be
entered into with any Service Provider, the terms shall be no less favorable
than the terms that the Formosa Plastics group of companies receive for similar
services at the applicable time. Following the date hereof, Parent and Buyer
shall work in good faith with the Company and the Service Providers to (a)
identify those services that the Company will not require, or will require only
for a transitional period, following the Share Swap Record Date (such services,
“Transition Services”) and (b) on or before the Share Swap Record Date, enter
into appropriate services agreements for such Transition Services on terms and
conditions mutually satisfactory to Parent, Buyer, the Company and the relevant
Service Provider.
ARTICLE VII
TERMINATION, AMENDMENT AND WAIVER


Section 7.1    Termination. This Agreement may be terminated only as follows:


(a)    by mutual written consent of Parent and Buyer, on the one hand, and the
Shareholder, on the other, at any time;


(b)    by either Parent and Buyer, on the one hand, or the Shareholder, on the
other, if any court of competent jurisdiction or other governmental entity shall
have issued a judgment, order, injunction, rule or decree, or taken any other
action restraining, enjoining or otherwise prohibiting any of the transactions
contemplated by this Agreement, and such judgment, order, injunction, rule,
decree or other action shall have become final and nonappealable;


(c)    automatically concurrent with any termination of the Framework Agreement
(other than a termination of the Framework Agreement pursuant to Section 8.1(i)
thereof upon execution of the Definitive Agreement); or


(d)    automatically concurrent with any termination of the Definitive
Agreement.


Section 7.2    Effect of Termination.


In the event of termination of this Agreement, this Agreement shall forthwith
become void and have no effect, without any liability or obligation on the part
of Parent, Buyer or the Shareholder, except that the provisions of Section
5.5(a) (Confidentiality), this Section 7.2, Section 7.3 (Fees and Expenses),
Section 7.4 (Amendment or Supplement), and Article VIII (General Provisions) of
this Agreement shall survive the termination hereof. Notwithstanding the
foregoing, nothing contained herein shall relieve any party hereto of liability
for an intentional breach of its covenants or agreements set forth in this
Agreement prior to such termination or for fraud.
Section 7.3    Fees and Expenses.


Unless provided otherwise herein, all fees and expenses incurred in connection
with this Agreement, the Share Swap and the other transactions contemplated
hereby shall be borne and timely paid by the party incurring such fees or
expenses, whether or not the Share Swap is consummated.
Section 7.4    Amendment or Supplement.


This Agreement may not be amended, modified or supplemented in any manner,
whether by course of conduct or otherwise, except by an instrument in writing
specifically designated as an amendment hereto, signed on behalf of each of the
parties in interest at the time of the amendment.

5

--------------------------------------------------------------------------------




ARTICLE VIII
GENERAL PROVISIONS


Section 8.1    Survival of Representations and Warranties.


The representations and warranties of the Shareholder, Parent and Buyer
contained in this Agreement and all rights and remedies in connection therewith
shall continue notwithstanding that the completion of Share Swap or the
termination of this Agreement pursuant to Section 7.1 have occurred, and shall
survive for a period of 12 months thereafter.
Section 8.2    Notices.


All notices or other communications required or permitted hereunder shall
reference this Agreement, shall be in writing in the English language, shall be
delivered personally, by facsimile (with confirming copy sent by one of the
other delivery methods specified herein) or by overnight courier, by electronic
mail or by certified, registered or express air mail, postage prepaid, and shall
be deemed given when so delivered personally, when so received by facsimile or
courier, if given by electronic mail, when receipt of the message is confirmed
to the sender by the systems of the Party to which notice is intended to be
given, or if mailed, five Business Days after the date of mailing, as follows:
(i)    if to Parent, to:


Micron Technology B.V.
Olympia 1A, 1213NS Hilversum
The Netherlands


Attention: Chairman


with copies (which shall not constitute notice) to:


Micron Technology, Inc.
8000 South Federal Way
Boise, Idaho, 83707
USA


Attention: General Counsel


(ii)    if to Buyer, to:


Micron Semiconductor Taiwan Co. Ltd.
10F, No. 333, Section 1, Keelung Rd.,
Taipei, Taiwan 110


Attention: Chairman


with copies (which shall not constitute notice) to:
Micron Technology, Inc.
8000 South Federal Way
Boise, Idaho, 83707
USA


Attention: General Counsel


(iii)
if to Shareholder, to:



Buyer                
                    
                    
                    

6

--------------------------------------------------------------------------------




Section 8.3    Entire Agreement.


This Agreement (including the Exhibits hereto) constitutes the entire agreement
with respect to the subject matter hereof and thereof, and supersede all prior
written agreements, arrangements, communications and understandings and all
prior and contemporaneous oral agreements, arrangements, communications and
understandings among the parties with respect to the subject matter hereof and
thereof.
Section 8.4    Governing Law.


This Agreement and all disputes or controversies arising out of or relating to
this Agreement or the transactions contemplated hereby shall be governed by, and
construed in accordance with, the Laws of the ROC, without regard to the Laws of
any other jurisdiction that might be applied because of the conflicts of Laws
principles of the ROC.
Section 8.5    Dispute Resolution.


(a)    Each of the parties irrevocably agrees that any dispute, legal action or
proceeding arising out of or relating to this Agreement (an “Arbitrable
Dispute”) brought by any party or its successors or assigns shall be brought and
determined to be settled by binding arbitration. Notwithstanding the preceding
sentence, nothing in this Section 8.5 shall prevent a party from seeking
specific performance as contemplated by Section 8.7 from a court of competent
jurisdiction pending settlement of any Arbitrable Dispute.


(b)    Except as otherwise specifically stated herein, any Arbitrable Dispute
shall be resolved by arbitration in Taipei, Taiwan in accordance with the ROC
Arbitration Act. The arbitration shall be conducted in English and by the
Chinese Arbitration Association, Taipei (“CAA”) in accordance with the
Arbitration Rules of the CAA. Any judgment upon the award rendered by the
arbitrator shall be entered in any court having jurisdiction over the subject
matter thereof, including, without limitation, the Taipei District Court. The
final decision of the arbitrators, as entered by a court of competent
jurisdiction, will be furnished by the arbitrators to the parties in writing and
will constitute a final, conclusive and non-appealable determination of the
issue in question, binding upon the parties, and an order with respect thereto
may be entered in any court of competent jurisdiction, including, without
limitation, the Taipei District Court.


(c)    Any such arbitration will be conducted before a panel of three (3)
arbitrators, each of whom will be compensated for his or her services at a rate
to be determined by CAA. Each of the claimant and the respondent shall appoint
one (1) arbitrator, and the two (2) arbitrators appointed by the claimant and
the respondent shall jointly appoint the third arbitrator as the chief
arbitrator. If the parties are unable to agree within thirty (30) days following
submission of the dispute to CAA by one of the parties, CAA will have the
authority to select the arbitrators from a list of arbitrators who satisfy the
criteria set forth in Section 8.5(d).


(d)    No arbitrator shall have any past or present family, business or other
relationship with Buyer, Parent, the Company, Shareholder, or any Affiliate,
Subsidiary, director or officer thereof, unless following full disclosure of all
such relationships, Parent and Buyer, on the one hand, and the Shareholder, on
the other, agree in writing to waive such requirement with respect to an
individual in connection with any Arbitrable Dispute.


(e)    The claimant shall advance the arbitration fees required by the CAA upon
demanding for arbitration; provided, however, that: (i) the prevailing party in
any arbitration will be entitled to an award of attorneys’ fees and costs; and
(ii) all fees and costs of arbitration will be paid by the losing party, unless
otherwise provided in the arbitral award. The arbitrator will be authorized to
determine the identity of the prevailing party and the losing party.


(f)    Except as specifically otherwise provided herein, arbitration will be the
sole and exclusive remedy of the parties for any Arbitrable Dispute or any other
dispute arising out of or relating to this Agreement.


Section 8.6    Assignment; Successors.


Neither this Agreement nor any of the rights, interests or obligations under
this Agreement may be assigned or delegated, as a whole or in part, by operation
of Law or otherwise, by any party without the prior written consent of the other
parties, and any such assignment without such prior written consent shall be
null and void; provided, however, that Buyer may, upon written notice to the
other parties hereto, assign in its sole discretion and without the consent of
any other party, any or all of its rights, interests and obligations under this
Agreement to any Affiliate, but no such assignment shall relieve Buyer of its
obligations hereunder. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of and be enforceable by the parties and
their respective successors and permitted assigns.

7

--------------------------------------------------------------------------------




Section 8.7    Enforcement.


The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, each of the Shareholder,
Parent and Buyer shall be entitled to specific performance of the terms hereof,
including an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in a court of
competent jurisdiction, including, without limitation, the Taipei District
Court, this being in addition to any other remedy to which such party is
entitled at Law or in equity. Each of the parties hereby further waives any
requirement under any Law to post security as a prerequisite to obtaining
equitable relief.
Section 8.8    Severability.


Whenever possible, each provision or portion of any provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable Law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction, and this Agreement shall be reformed, construed
and enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained herein, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
Section 8.9    Counterparts.


This Agreement may be executed in five or more counterparts, all of which shall
be considered one and the same instrument and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party.
Section 8.10    Electronic Signature.


This Agreement may be executed by facsimile signature or electronically scanned
signature and such signatures shall constitute an original for all purposes.
[Signature page follows.]
    

8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.
 
Micron Technology B.V.






 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:



 
Micron Semiconductor Taiwan Co. Ltd.






 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 

 
Buyer






 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 



















[Signature Page to Voting and Support Agreement]



9

--------------------------------------------------------------------------------




For Purposes of Section 2.1 and 2.2 only
Numonyx Holdings B.V.






 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 

Micron Semiconductor B.V.






 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 





















[Signature Page to Voting and Support Agreement]



10

--------------------------------------------------------------------------------




Exhibit A


Number of Shares
Beneficially Owned


Shareholder
Shares
 
 










11